Citation Nr: 1533633	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a skin disorder of the groin.


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1986 to July 1986, and from May 1991 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In December 2012, the Board denied, inter alia, entitlement to service connection for a skin disorder of the groin.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the part of the December 2012 Board decision concerning the skin disorder and remanded the issue for further adjudication.  The claim now returns to the Board for that adjudication.

The Board notes that, in September 2008, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing The American Legion as his representative.  However, in May 2014, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing Shannon K. Holstein as his accredited attorney.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

The Board notes that this appeal was processed using the Virtual VA and the Veterans Benefit Management System (VBMS) paperless claims file systems.  A review of the documents in VBMS indicates that it includes the Court's March 2015 Memorandum Decision, as well as the briefs submitted in support of and in opposition to the Veteran's appeal to the Court.  The Veteran's VBMS file also contains VA treatment records dated through May 2015, which have not yet been considered by the Agency of Original Jurisdiction (AOJ,) and for which the Veteran has not waived initial AOJ consideration.  38 C.F.R. § 20.1304(c) (2014).  In addition, the file contains a June 2015 letter from the Veteran's representative, asking for 90 days to submit additional evidence, and asking that such evidence be reviewed by the AOJ.  However, in a letter dated the following day, the representative withdrew the previous letter and request.  

Regardless, because the matter on appeal is being remanded for further development, the AOJ will have the opportunity to review not only the updated medical evidence, but also any evidence submitted by the Veteran, on remand.  The Board notes that the remainder of the documents in the Veteran's electronic files are either duplicative of each other, or irrelevant to the issue on appeal. 

The Board also notes that, in the representative's second letter, she asked that the Veteran's claim be transferred from the RO in Sioux Falls, South Daktoa to the RO in Lincoln, Nebraska.  She indicated that the Veteran was living in Nebraska, had current claims pending at the Lincoln RO, and had privacy concerns, as he was employed by a VA facility in South Dakota. 

For reasons discussed below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran is seeking entitlement to service connection for a skin disorder of the groin.  He contends that he developed the rash while in service and that it never fully resolved. 

As noted in the Introduction, in March 2015, the Court issued a Memorandum decision vacating the part of the December 2012 Board decision that denied service connection for a skin disorder of the groin.  In its decision, the Court found that the Board erred when it relied on an incorrect standard to find that the Veteran was not entitled to a medical examination for his skin condition.  In addition, the Court found that the Board erred when it determined that the Veteran did not report any skin disorders in a November 1994 VA examination.  The Court found that the Board failed to fully consider the results of the examination, which was undertaken within three months of the Veteran's discharge from service and which noted a "chronic" skin condition in the Veteran's groin.  The Court found that, therefore, the Board based its entire analysis on an inaccurate factual premise.  The Court remanded the claim to the Board to provide an analysis based on a full and accurate reading of the evidence, and determine whether a medical examination is necessary for it to make a decision on the claim.  

After review of the record, the Board finds that a VA examination and opinion are needed before a fully informed decision may be rendered in this case. 

As noted above, the Veteran underwent a VA examination in November 1994, two months after his discharge from service.  At that time, while the VA examiner noted no skin lesions present, an area of erythematous, indurated skin was noted at the base of the left side of the Veteran's scrotum.  The examiner found the area to be "consistent with a chronic pruritus." 

The Veteran submitted private medical records dated from 2001 to 2008.  A May 2001 note indicated the Veteran had "jock itch" that was not responsive to over-the- counter medication.  An August 2001 note indicated the Veteran's rash was not resolving, and topical medication was prescribed.  A September 2001 note indicated the Veteran's rash had been present for the previous four months and was not improving.  An October 2001 note indicated the rash was still present. 

In May 2003, the Veteran was treated for a painless ulcer on his scrotum, which was noted to have existed for many years.  In May 2008, the Veteran was treated for recurrent tinea cruris, which he reported had been recurring since 1992. 

In addition, in a February 2010 statement, the Veteran's ex-wife described a rash she noticed in the Veteran's groin when he was stationed in Germany.  A February 2010 statement from the Veteran's father described in detail a rash in the Veteran's groin, which was treated with medication, yet never fully went away and sometimes opened up and "ooze[d]".

A June 2010 letter from the Veteran's doctor reported the presence of a chronic groin rash, treated with a cream.

The Board notes that, under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in specific conjunction with the Veteran's claim for service connection for a skin disorder of the groin.  In light of the evidence currently on file, which reflects that a skin disorder is currently diagnosed and includes the medical and lay evidence detailed above, the Board finds that the threshold requirements discussed in McLendon are arguably met, warranting an examination in accordance with the duty to assist.

While on remand, the Veteran should be given the opportunity to identify any records relevant to the claim on appeal which are not yet part of his claims file, and such records should be obtained.

Finally, as indicated in the Introduction, additional evidence has been added to the record, to include VA treatment records dated through May 2015, for which the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claim should be readjudicated based on the entirety of the evidence.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims file to the Regional Office in Lincoln, Nebraska. 

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his skin disorder.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any current skin disorder of the groin.

This medical evaluation, if possible, should be performed during a time when this condition is in an active state, that is, during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing and evaluation must be performed, and all findings set forth in detail.

 (A) Identify by diagnosis all skin disorders, to include those present on examination (with symptoms), and those which are not symptomatic on examination, but which are found to be ongoing with occasional/recurrent symptoms.  Provide information regarding the symptoms associated with each diagnosed disorder, and indicate whether the conditions are considered chronic or acute/resolved. 

(B) The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that each diagnosed skin disorder of the groin had its onset in, or is otherwise related to, the Veteran's military service.

Because the Veteran is competent even as a layman to report the onset of symptoms regarding his skin condition, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's lay reports of symptoms during his military service and thereafter, in determining whether any current skin condition may have originated during his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

In addition, while it is true that an examiner may consider the absence of any documented treatment as one of the reasons for concluding a claimed condition was not present at a particular time, this cannot be the only or sole reason for making this deduction, unless it is the type of condition that ordinarily would have been reported, if indeed present, and there was this opportunity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

